Citation Nr: 0311760	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from May 1966 to May 1970 and 
from January 1979 to June 1997.  The veteran did not serve in 
the Persian Gulf.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the RO denied 
service connection for chronic fatigue syndrome.  The veteran 
testified before the undersigned at a hearing held at the RO 
in January 2003.  

In a rating decision dated in March 2002 the RO granted an 
increased rating from noncompensable to 10 percent for the 
veteran's service-connected restless leg syndrome and at that 
time provided him with notice of the decision and his 
appellate rights.  There is no indication in the record 
before the Board that the veteran has disagreed with that 
decision, and the matter of the rating for restless leg 
syndrome is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C. § 7105, a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process).  

REMAND

Review of the record shows that service connection is 
currently in effect for multiple disabilities, including 
dysthymic disorder and restless leg syndrome.  The veteran is 
now seeking service connection for chronic fatigue syndrome.  
At his hearing, the veteran testified that his symptoms 
started in service and that he has been diagnosed with the 
condition subsequent to service.  

The claims file contains some clinical records from James D. 
Baumann, D.O., including an office note dated in March 2000 
with the assessment of chronic fatigue/fibromyalgia and 
restless leg syndromes.  Dr. Baumann referred the veteran to 
a rheumatologist, Michael J. Fairfax, D.O.  In June 2000, Dr. 
Fairfax noted the veteran's history of polyarthralgias, 
fatigue and depression.  He also noted his history of 
restless leg syndrome.  Dr. Fairfax reported that following 
review of clinical records from other physicians and 
examination of the veteran, he could not document 
fibromyalgia.  He said it could represent chronic fatigue 
syndrome as the veteran related that his fatigue interfered 
with usual activities of daily living more than 50 percent of 
the time.  

The record also includes the report of a June 2001 VA general 
medical examination where the examiner's impression was that 
the veteran was chronically tired, mildly somnolent in the 
daytime with continued difficulty sleeping, both self-
reported and as documented on his sleep study.  The examiner 
noted that the veteran had been depressed for a number of 
years and remained under care and medication for depression.  
The examiner said that the veteran did not exhibit any signs 
of fibromyalgia and that in this regard he agreed with the 
rheumatologist.  The examiner noted that fibromyalgia is a 
condition often associated with chronic fatigue syndrome.  
The examiner stated that in this setting he did not think it 
was possible to presume that the veteran has chronic fatigue 
syndrome and he did not believe that the veteran has chronic 
fatigue syndrome.  He stated that the veteran has multiple 
reasons for being tired, beginning with chronic depression 
and including his inadequate sleep as an additional factor, 
which he said would explain the veteran's chronic tiredness.  

At the January 2003 hearing, the veteran testified that since 
the time of the VA examination he had started seeing a 
different private physician for his chronic fatigue, and he 
testified that he would submit records from that physician.  
He was advised that the record would be held open for 60 days 
to submit additional evidence.  In a letter dated January 28, 
2003, the RO notified the veteran that it had certified his 
appeal to the Board and was transferring his VA records to 
the Board.  The RO explained that under the Board's rules of 
practice he had 90 days to submit additional evidence to the 
Board and referred him to 38 C.F.R. § 20.1304.  The veteran 
submitted additional evidence to the RO in March 2003, and, 
pursuant to 38 C.F.R. § 19.37(b) (2002), the RO forwarded it 
to the Board where it was received on April 17, 2003.  The 
added evidence consists of letters and clinical records dated 
in 2002 from a private neurologist showing diagnosis and 
treatment of restless leg syndrome and a note dated in March 
2003 from Dr. Baumann in which he stated that the veteran has 
conic fatigue syndrome from restless leg syndrome. The 
evidence was submitted without waiver of RO review. 

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 C.F.R. § 19.9(a)(2) is invalid because, 
in conjunction with amendments to 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence requested 
from a claimant by VA without having to remand the case to 
the RO for initial consideration and without having to obtain 
the veteran's waiver, which is contrary to 38 U.S.C.A. 
§ 7104(a) (West 2002).  (38 U.S.C.A. § 7104 requires that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary [of VA] shall be subject to review 
on appeal to the secretary.)  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir., May 1, 2003).  

As the veteran has submitted evidence without RO review and 
without waiver of such RO review by the veteran, the Board 
finds that the case should be returned to the RO for its 
review of the additional evidence, appropriate development 
action, readjudication of the claim and issuance of a 
supplemental case, if appropriate.  

Additionally, as there are conflicting opinions as to whether 
the veteran suffers from chronic fatigue syndrome, the Board 
believes that additional development as outlined below is 
consistent with VA's duty to assist a claimant and would 
facilitate a decision in this case.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
other than those previously identified, 
from which he has received evaluation or 
treatment for chronic fatigue syndrome at 
any time since service.  With 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file medical records identified by 
the veteran.  In any event, the RO should 
request authorization to obtain clinical 
records from James D. Baumann, D.O., 4855 
E. Brown Rd. Suite 100, Mesa, Arizona 
85205 dated from April 2000 to the 
present.  The RO should obtain those 
records and any other evidence identified 
by the veteran.  Any information received 
should be associated with the veteran's 
claims folder.

2.  Thereafter, the RO should arrange for 
review of the record and an appropriate 
examination of the veteran to confirm or 
rule out the diagnosis of chronic fatigue 
syndrome and provide an explanation for 
that decision.  If the physician 
determines that chronic fatigue syndrome 
is an appropriate diagnosis, based on 
examination results and review of the 
record, the physician should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that chronic fatigue 
syndrome had its onset during, or is 
causally related to, the veteran's active 
service.  In addition, the physician 
should be requested to provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that the veteran's service-connected 
restless leg syndrome or any other 
service-connected disability, including 
dysthymic disorder, caused or chronically 
worsened the chronic fatigue syndrome.  
The claims file must be provided to the 
physician for review of pertinent 
documents.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
(including assurance of the adequacy of 
the VA examination) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied or that the veteran has waived 
additional time to submit evidence.  See 
also 38 C.F.R. § 3.159 (2002).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claim of entitlement to 
service connection for chronic fatigue 
syndrome.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case that 
addresses all evidence added to the record 
since its May 2002 statement of the case.  
The veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


